*1378OPINION.
Littleton:
No portion of the income which is in controversy in this proceeding was received by petitioner’s wife from her separate property or from services rendered by her. It is the claim of the petitioner that, under the contract wherein he and his wife agreed that all of their property and income should be their joint property and income, he was liable for tax for the taxable years upon only one-half of the compensation received by him from the law firm to which he rendered services. This question is similar to the question before the court in Blair v. Both, 22 Fed. (2d) 932.
The Board is of the opinion that the contract between petitioner and his wife did not operate to relieve the petitioner of the payment of the tax upon compensation in question received by him in the taxable year. United States v. Robbins, 269 U. S. 315.

Judgment will be entered for the resfondent.